El Juez Asociado Se. Hutchison,
emitió la opinión del tribunal.
Benjamín E. de Sola y su esposa vendieron a doña Ana Teresa Kennedy de Bisbop nn solar de 774.60 metros cua-drados.
En la escritura se bizo constar que los vendedores fue-ron dueños de una finca de 57,076 metros cuadrados, la que se describe, y de la cual se segregó una fracción de 11,279 metros 34 centímetros y se vendió a Waldemar Hepp, qne se determinó una porción de 22,645 metros 13 centímetros y se enajenó la tercera parte en proindiviso de dicha porción al mismo Sr. Hepp y que el solar enajenado a la Sra. Bishop fué tomado del resto de la finca primitiva.
El recurrente se queja del defecto subsanable anotado en la inscripción de la escritura del solar • antes mencionado, a saber, “por no describirse con cabida y colindancias el resto de la que se hace la segregación objeto de dicha inscripción.
En el caso de Cadilla v. El Registrador de la Propiedad, 19 D. P. R. 80, 81, se resuelve esta cuestión del modo siguiente:
“No consta, pues, en el título presentado al registro la descrip-*790eión de la finca principal, de la cual procede el solar cedido en usu-fructo al recurrente, Sr. Oadilla, y aunque se consignan datos bas-tantes para que el registrador pueda identificarla en sus libros, sin embargo, esto no es suficiente y origina un defecto subsanable, pues la descripción debe aparecer del mismo título presentado, según ya resolvió esta Corte Suprema en el caso de Franceschi v. Registrador, 13 D. P. R. 227, y por la Dirección General de los Registros en 20 de noviembre de 1889 y Io. de diciembre de 1892.”
El recurrente confunde la “finca principal,” de la que se segregó el solar en cuestión, con la finca primitiva de la que se practicaron las anteriores segregaciones. En este caso Cía finca principal” es la parcela de terreno cuyo dominio permaneció exclusivamente con los vendedores después de las dos enajenaciones liecRas en favor de Hepp.
De lo contrario hubiera sido igualmente innecesario des-cribir la parcela de 57,076 metros cuadrados, que era el resto de otra finca de 17.31 cuerdas, la que a su vez ha podido ser el resto de una tercera finca de mayor extensión, siendo po-sible en un caso concebible que el resto primitivo fué lo que se dejó de la Isla de Puerto Rico después de la primera con-cesión hecha por la Corona de España a algún individuo. Por otro lado la enajenación hecha en favor de la Sra. Bishop parece como que no es más que el comienzo de otra serie de ulteriores pequeñas segregaciones y ventas, cada una de las cuales, por supuesto, dejará su propio e individual “resto” sucesivo.
Obviamente la adopción de la teoría del recurrente ali-mentaría las complicaciones y traería rápidamente la interminable confusión que la doctrina invocada por el registrador sabiamente tiende a evitar.
Es de confirmarse la nota recurrida.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.